

117 HR 1453 IH: Military Spouses Retirement Security Act
U.S. House of Representatives
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1453IN THE HOUSE OF REPRESENTATIVESMarch 1, 2021Mr. Crow (for himself, Mr. Wenstrup, Mr. Bacon, Mr. Carter of Texas, Mr. Crist, Mr. Fitzpatrick, Ms. Houlahan, Mr. Kelly of Pennsylvania, Mr. Kelly of Mississippi, Mr. Panetta, Mr. Perlmutter, Mr. Stewart, Mr. Taylor, Ms. Titus, Mrs. Wagner, and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow a credit to small employers with respect to each employee who is a military spouse and eligible to participate in a defined contribution plan of the employer.1.Short titleThis Act may be cited as the Military Spouses Retirement Security Act. 2.Military spouse retirement plan eligibility credit for small employers(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:45U.Military spouse retirement plan eligibility credit for small employers(a)In generalFor purposes of section 38, in the case of any eligible small employer, the military spouse retirement plan eligibility credit determined under this section for any taxable year is an amount equal to the sum of—(1)$250 with respect to each military spouse who is an employee of such employer and who is eligible to participate in an eligible defined contribution plan of such employer at any time during such taxable year, plus(2)so much of the contributions made by such employer to all such plans with respect to such employee during such taxable year as do not exceed $250.(b)LimitationAn individual shall only be taken into account as a military spouse under subsection (a) for the taxable year which includes the date on which such individual began participating in the eligible defined contribution plan of the employer and the 2 succeeding taxable years.(c)Eligible small employerFor purposes of this section—(1)In generalThe term eligible small employer means an eligible employer (as defined in section 408(p)(2)(C)(i)(I)). (2)Application of 2-year grace periodA rule similar to the rule of section 408(p)(2)(C)(i)(II) shall apply for purposes of this section.(d)Military spouseFor purposes of this section—(1)In generalThe term military spouse means, with respect to any employer, any individual who is married (within the meaning of section 7703 as of the first date that the employee is employed by the employer) to an individual who is a member of the uniformed services (as defined in section 101(a)(5) of title 10, United States Code). For purposes of this section, an employer may rely on an employee’s certification that such employee’s spouse is a member of the uniformed services if such certification provides the name, rank, and service branch of such spouse.(2)Exclusion of highly compensated employeesWith respect to any employer, the term military spouse shall not include any individual if such individual is a highly compensated employee of such employer (within the meaning of section 414(q)).(e)Eligible defined contribution planFor purposes of this section, the term eligible defined contribution plan means, with respect to any eligible small employer, any defined contribution plan (as defined in section 414(i)) of such employer if, under the terms of such plan—(1)military spouses employed by such employer are eligible to participate in such plan not later than the date which is 2 months after the date on which such individual begins employment with such employer, and(2)military spouses who are eligible to participate in such plan—(A)are immediately eligible to receive an amount of employer contributions under such plan which is not less than the amount of such contributions that a similarly situated participant who is not a military spouse would be eligible to receive under such plan after 2 years of service, and(B)immediately have a nonforfeitable right to the employee’s accrued benefit derived from employer contributions under such plan.(f)Aggregation ruleAll persons treated as a single employer under subsection (b), (c), (m), or (o) of section 414 shall be treated as one employer for purposes of this section..(b)Credit allowed as part of general business creditSection 38(b) of such Code is amended by striking plus at the end of paragraph (32), by striking the period at the end of paragraph (33) and inserting , plus, and by adding at the end the following new paragraph:(34)in the case of an eligible small employer (as defined in section 45U(c)), the military spouse retirement plan eligibility credit determined under section 45U(a)..(c)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:Sec. 45U. Military spouse retirement plan eligibility credit for small employers..(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.